                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
       vs.                                           )         Case No. 6:19-cr-03028-MDH
                                                     )
CHRISTINA E. GAUGER,                                 )
                                                     )
                       Defendant.                    )

              MOTION FOR CONTINUANCE OF DETENTION HEARING


       COMES NOW defendant and moves the Court for a continuance of the detention hearing

scheduled February 28th, 2019, in accordance with the Legal Suggestions attached hereto:

                                    LEGAL SUGGESTIONS

       Defense counsel is in a jury trial in Douglas County before the Honorable Craig Carter,

State of Missouri v. David Aborn, Case No. 17DG-CR00343.

       Defendant Gauger was arrested on Monday, February 25th, 2019, and counsel has not had

the opportunity to communicate with his client.

       Counsel could be available Friday afternoon, March 1 st, 2019, if the Court is available.

       WHEREFORE, counsel prays that the detention hearing of February 28 th, 2019, and

rescheduled to a later date to give counsel ample time to converse with his client, and for such

other and further relief as the Court deems just and proper.

                                                     RESPECTFULLY SUBMITTED,

                                                     _______/s/Dee Wampler__________
                                                     DEE WAMPLER, MO Bar #19046
                                                     JOSEPH S. PASSANISE, MO Bar #46119
                                                     SCOTT B. PIERSON, MO Bar #64083
                                                     Attorneys for Defendant




         Case 6:19-cr-03028-MDH Document 10 Filed 02/26/19 Page 1 of 2
LAW OFFICES OF DEE WAMPLER &
JOSEPH PASSANISE
Attorneys at Law
2974 E. Battlefield
Springfield, MO 65804
PH: (417)882-9300
FAX: (417)882-9310

                                     Certificate of Service

       I hereby certify that on February 26th, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to U.S.
Attorney, Springfield, Missouri.

                                                    _____/s/Dee Wampler______________
                                                    Dee Wampler
                                                    Joseph S. Passanise
                                                    Scott B. Pierson
                                                    Attorneys at Law




         Case 6:19-cr-03028-MDH Document 10 Filed 02/26/19 Page 2 of 2
